Case 1:21-cv-00970-RMB-KMW Document 6 Filed 02/17/21 Page 1 of 4 PageID: 41



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

HERBERT GRAY,                       :
                                    :   CIV. NO. 21-970 (RMB-KMW)
                 Plaintiff          :
                                    :
     v.                             :   MEMORANDUM AND ORDER
                                    :
JOHN POWELL, ADMINISTRATOR          :
SOUTH WOODS STATE PRISON            :
et al.,                             :
                                    :
                 Defendants         :

     This matter comes before the Court upon Plaintiff’s letter

request for leave to file an amended complaint and for appointment

of pro bono counsel. (Letter Request, Dkt. No. 5.) Plaintiff,

acting pro se, filed a prisoner civil rights complaint on January

21, 2021, which the Court dismissed without prejudice for failure

to state a claim. (Compl., Dkt. No. 1.) The Court granted leave

for Plaintiff to file an amended complaint within thirty days.

(Order,   Dkt.   No.    4.)   The   30-day   period   has   not   expired;

nonetheless, the Court will grant Plaintiff an extension of time

to file an amended complaint.

     Plaintiff seeks appointment of counsel because he is legally

blind and has to rely on other inmates to complete his paperwork.

He alleges that he fears staff in the medical department are trying

to kill him, and he is in excruciating pain because they will not

assist him. As with his initial complaint, Plaintiff has not
Case 1:21-cv-00970-RMB-KMW Document 6 Filed 02/17/21 Page 2 of 4 PageID: 42



described his medical condition or the treatment that he was

denied.

     Prior to appointing pro bono counsel to a financially eligible

person under 28 U.S.C. § 1915(e)(1), a court must determine whether

the Plaintiff’s claim(s) has arguable merit in fact and law. Tabron

v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). The Court dismissed

Plaintiff’s complaint because he failed to adequately describe the

medical treatment that he was denied, who denied the treatment,

when, and for what reason. Without more information, the Court

cannot determine whether Plaintiff has a potentially meritorious

Eighth Amendment claim for deliberate indifference to a serious

medical   need,   which   requires    more    than   a   showing    of   medical

malpractice. See Estelle v. Gamble, 429 U.S. 97, 106-07 (1976)

(describing   elements    of   an    Eighth    Amendment    claim    based   on

inadequate medical care). If Plaintiff wishes to bring a claim for

medical malpractice, rather than an Eighth Amendment claim under

42 U.S.C. § 1983, jurisdiction is appropriate in state court under

the New Jersey Tort Claims Act, N.J.S.A. 59:1-1 et seq.

     IT IS therefore on this 17th day of February 2021,

     ORDERED that the Clerk shall reopen this matter; and it is

further




                                      2
Case 1:21-cv-00970-RMB-KMW Document 6 Filed 02/17/21 Page 3 of 4 PageID: 43



       ORDERED that Plaintiff’s request for appointment of counsel

is DENIED without prejudice, pursuant to 28 U.S.C. § 1915(e)(1);

and it is further

       ORDERED that the Clerk of the Court shall administratively

terminate       this      action;   administrative     termination      is    not   a

“dismissal” for purposes of the statute of limitations, and if the

case is reopened, it is not subject to the statute of limitations

time    bar     if   it   was   originally    filed   timely,   see   Jenkins       v.

Superintendent of Laurel Highlands, 705 F.3d 80, 84 n.2 (2013)

(describing prisoner mailbox rule generally); Dasilva v. Sheriff's

Dept., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[The] statute of

limitations is met when a complaint is submitted to the clerk

before the statute runs …”); and it is further

       ORDERED that if Plaintiff wishes to reopen this action, he

shall so notify the Court in writing within 30 days of entry of

this Order and submit either the $402 filing and administrative

fee    or   a   properly     completed   application     to   proceed    in   forma

pauperis under 28 U.S.C. § 1915 to the Clerk of Court, Mitchell H.

Cohen Building & U.S. Courthouse, 4th and Cooper Sts., Camden, New

Jersey, 08101; upon receipt of this writing from Plaintiff, the

Court will direct the Clerk to reopen this matter; Plaintiff may

file an amended complaint within 30 days of the date of entry of

this Order; and it is further
                                          3
Case 1:21-cv-00970-RMB-KMW Document 6 Filed 02/17/21 Page 4 of 4 PageID: 44



     ORDERED that the Clerk of the Court shall serve a copy of

this Order, together with a blank form “Affidavit of Poverty and

Account Certification (CIVIL RIGHTS)” and a blank Prisoner Civil

Rights Complaint form upon Plaintiff by regular U.S. mail.


                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     4
